In re Brantley, Riley; — Plaintiff; Applying for Supervisory and/or Remedial *133Writs, Parish of Jefferson Davis, 31st Judicial District Court Div. 0, No. CR-4542-01.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order granting relator’s motion for production of documents in which it directed the district court to provide him with a free copy of the investigation report, police report, plea bargain agreement form, and affidavit for probable cause, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.